            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 1 of 9



1 Seth W. Wiener (California State Bar No. 203747)
  LAW OFFICES OF SETH W. WIENER
2 609 Karina Court
  San Ramon, CA 94582
3 Telephone: (925) 487-5607
  Email: seth@sethwienerlaw.com
4
  Attorney for Plaintiff
5 CLARENCE A. JACKSON

6                                  UNITED STATES DISTRICT COURT
7                               NORTHERN DISTRICT OF CALIFORNIA
8
     CLARENCE A. JACKSON,                                 Case No.: 3:21-cv-5265
9
                                  Plaintiff,              COMPLAINT
10

11   v.

12   GENENTECH, INC.; and DOES 1 through 10,
     inclusive,
13

14                                Defendants.

15                                             OVERVIEW OF ACTION

16          1.      This employment discrimination lawsuit is brought by Plaintiff Mr. Clarence A.

17   Jackson (“Plaintiff” or “Mr. Jackson”) against Defendant Genentech, Inc. (“Genentech”) based upon

18   Genentech’s failure to promote him to a higher grade level because of his race and sex, and subsequent

19   termination of his employment based on his age, disabilities, and in retaliation for Mr. Jackson having

20   filed a Charge of Discrimination with the Equal Employment Opportunity Commission.

21                                                   PARTIES

22          2.      Plaintiff Mr. Clarence A. Jackson is an individual resident in this District. Mr. Jackson

23   is a male, over the age of forty, and is African American. At the time of his termination, Mr. Jackson

24   suffered from Adjustment Disorder with mixed anxiety and depressed mood.

25          3.      Defendant Genentech, Inc. (“Genentech”) is a corporation incorporated under the laws

26   of the state of Delaware, and has its principal place of business in this District.

27          4.      The true names and capacities, whether individual, corporate, or otherwise of the

28   Defendants sued herein as Does 1 through 10, inclusive (the “Doe Defendants”) are unknown to
                                                    1
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 2 of 9



1    Plaintiff at this time, and for that reason Plaintiff sues the Doe Defendants by fictitious names.
2    Plaintiff will seek leave to amend this Complaint to allege the true names and capacities of said Doe
3    Defendants when they have been ascertained.
4            5.      At all times mentioned, and unless otherwise stated, each of the Defendants was the
5    agent and/or employee of each and every co-Defendant, and in performing the things, acts, and/or
6    omissions, hereinafter more fully alleged, was acting within the scope and authority of said agency
7    and/or employment. Each of the Defendants herein authorized, ratified, knew about or should have
8    known about, and/or condoned the actions and omission of each and every other Defendant.
9                                         JURISDICTION AND VENUE
10           6.      Plaintiff brings this action under the Americans with Disabilities Act (“ADA”) (42
11   U.S.C. §§ 12101, et seq. as amended by the ADA Amendments Act of 2008), the Age Discrimination
12   in Employment Act (29 U.S.C. §§ 621, et seq.), and Title VII (42 U.S.C. § 2000e-2).
13           7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which gives
14   the district courts original jurisdiction over civil actions arising under the constitution, laws, or treaties
15   of the United States, and 28 U.S.C. § 1367 which gives the district courts jurisdiction over
16   supplemental state law claims.
17           8.      Venue is proper in this Court because the events that gave rise to this Complaint
18   occurred in this District and the parties reside here.
19                                         FACTUAL ALLEGATIONS
20           9.      On or about December 19, 2001, Genentech hired Jackson as an intern on the Quality
21   Control Reagent Preparation Team, at Genentech’s South San Francisco campus.
22           10.     In July 2004, under the supervision of QC Manager 1, Jackson received “Exceeds
23   Expectations” reviews and Genentech promoted Mr. Jackson to Quality Control Analyst.
24           11.     Jackson continued to receive either “Meets or Exceeds Expectations” in his annual
25   reviews under QC Manager 1. In June 2007, Genentech promoted Mr. Jackson to Quality Control
26   Analyst II. As a Quality Control Analyst II, Mr. Jackson was responsible for: receiving, transferring,
27   storing, and maintaining of samples from various manufacturing groups and sites; archiving reserve;
28   retaining samples, organizing sample storage; and maintaining inventory of samples. Mr. Jackson also
                                                    2
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 3 of 9



1    performed higher-level job duties, including serving as the team leader, new hire and novel
2    temperature monitoring technology trainer, and was a subject matter expert for Genentech’s Controlled
3    Temperature Environment systems, in addition to collaborating with other departments in developing a
4    sophisticated discrepancy management for reducing sample handling errors.
5           12.     Mr. Jackson was the only African American member of his department at Genentech.
6           13.     Mr. Jackson was a member of multiple positive, collaborative and encouraging
7    employee led groups at Genentech, including Green Genes, Genentech’s environmentally conscious
8    organization that seeks to reduce environmental impact. As a member of Green Genes, Mr. Jackson
9    received an award of $250 for his ideas on ways to recycle plastic at work and reduce Genentech’s
10   addition to landfill. Mr. Jackson was also a member of Genentech’s Diversity Network Association’s
11   African Americans in Biotechnology club which encouraged underrepresented African American
12   people to join the biotechnology industry. Mr. Jackson participated in the Genentech Gives Back
13   events wherein he volunteered to support the education in Science Technology Engineering and Math
14   for local school children in South San Francisco. Mr. Jackson was also a positive and encouraging
15   employee, often volunteering to provide birthday and other life event recognition for his fellow QC
16   Sample Management team members.
17          14.     After June 2007, Genentech failed to promote Mr. Jackson while at the same time
18   Genentech promoted less-qualified employees than Mr. Jackson. Eventually every other member of the
19   Quality Control Sample Management staff at analyst level was promoted by QC Supervisor 2 above
20   Mr. Jackson regardless of seniority or job performance.
21          15.     Plaintiff alleges on information and belief that Genentech failed to promote him
22   because of Plaintiff’s race and sex.
23          16.     Genentech also treated Mr. Jackson in a demeaning manner. For example, in 2010,
24   after Mr. Jackson successfully handling the logistical management of moving Genentech’s Controlled
25   Temperature Environment equipment and samples from one building to another, QC Supervisor 2 on
26   the day of execution replaced Mr. Jackson with a temporary employee and gave him the credit for the
27   project, handed Mr. Jackson a broom in front of fellow co-workers and told Jackson to sweep the floor.
28   Mr. Jackson was also subjected to other unfair criticisms by his supervisors. QC Supervisor 2 falsified
                                                     3
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 4 of 9



1    Mr. Jackson’s annual reviews by leaving out his accomplishments, and falsely accusing Mr. Jackson of
2    committing documentation errors and mishandling samples without proof. When Mr. Jackson went to
3    QC Management to discuss the discrepancies in his annual reviews, he was told to work it out with QC
4    Supervisor 2. Genentech’s review process required employees to only work through their issues with
5    direct supervisors leaving Mr. Jackson without recourse. In addition, Genentech’s review process
6    requires that one or more individual(s) fall below level of promotion either in pay or job level, which
7    resulted in Mr. Jackson being singled out by QC Supervisor 2 as the “odd man out” on an annual basis.
8    When a supervisor denotes one employee to this position it allows other supervisors of the same
9    department to promote individuals above the selected employee even when they may have been poorer
10   performing. This methodology allowed the discrimination of Mr. Jackson to continue with passive
11   approval of other QC Supervisors and leaving Mr. Jackson without appeal while at the same time
12   allowing colleagues to be promoted above him.
13          17.     In 2016 Mr. Jackson’s direct supervisor was replaced with QC Supervisor 3 who gave
14   Mr. Jackson an “Exceeds Expectation” on his mid-year review. However, at the conclusion of the
15   review cycle QC Supervisor 2 was re-instated as direct supervisor and Mr. Jackson was given “Meets
16   Expectation” despite the more positive mid-year review.
17          18.     In mid-2017, Mr. Jackson received a “Fully Met Expectations” rating on his 2017
18   performance review.
19          19.     On or about November 11, 2017, Jackson filed a Charge of Discrimination, No. 550-
20   2018-00017, with the Equal Employment Opportunity Commission in which Mr. Jackson claimed that
21   Genentech discriminated against him because of his race and sex.
22          20.     On or about January 15, 2018, Genentech granted Mr. Jackson’s request for a medical
23   leave of absence. Mr. Jackson worked with a worker’s compensation doctor that diagnosed him with
24   stress and depression due to the harassment at work from QC Supervisor 2. This doctor made written
25   statements that the treatment of QC Supervisor 2 was demoralizing and demeaning to Mr. Jackson.
26          21.     On June 22, 2018, Mr. Jackson returned to work at Genentech on a modified schedule.
27   Upon return to work, Mr. Jackson submitted a request for accommodation for his disability to
28   Genentech, requesting a third1party participant in any one-on-one meetings with QC Supervisor 2.
                                                     4
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 5 of 9



1    This request for a reasonable accommodation was denied entirely by Genentech without engaging in
2    any good faith interactive process with Mr. Jackson.
3            22.     On or about July 26, 2018, Genentech informed Mr. Jackson that he was being laid off.
4    Mr. Jackson’s less senior co-workers were not laid off.
5            23.     The termination of Mr. Jackson’s employment at Genentech was effective September
6    28, 2018. At the time of termination. Mr. Jackson’s earnings were less than that of a Summer Intern
7    analyst and far less than posted salary ranges for QC Analyst II employees. Plaintiff alleges on
8    information and belief that Genentech terminated Plaintiff’s employment because of Plaintiff’s age and
9    disabled status, and in retaliation for Mr. Jackson having filed a Charge of Discrimination, No. 550-
10   2018-00017 with the Equal Employment Opportunity Commission.
11           24.     On April 21, 2021, the Equal Employment Opportunity Commission issued a Dismissal
12   and Notice of Rights to Plaintiff in EEOC Charge Nos. 550-2018-00017 and 550-2018-01836.
13   Plaintiff filed this lawsuit within 90 days of Plaintiff’s receipt of the Dismissals and Notice of Rights.
14                                         FIRST CAUSE OF ACTION
15                                      (Disability Discrimination – ADA)
16           25.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though
17   fully set forth herein.
18           26.     Plaintiff had, or was regarded as having, past, current, or future mental disabilities that
19   substantially limited at least one major life activity and had a record of having such a disabilities.
20           27.     Genentech knew or should have known that Plaintiff was, or was perceived to be, an
21   individual with past, current, or future disabilities that substantially limited at least one major life
22   activity.
23           28.     At all times material to this Complaint, Plaintiff was a qualified individual who was
24   capable of performing the essential functions of his position at Genentech with or without reasonable
25   accommodations of his disabilities.
26           29.     At all times herein mentioned, the ADA was in full force and effect and was binding on
27   Genentech. The ADA required Genentech to refrain from discriminating against Plaintiff on the basis
28   of, among other things, disability. Further, the ADA required Genentech to take all reasonable steps
                                                       5
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 6 of 9



1    necessary to prevent such discrimination from occurring and to provide reasonable accommodations
2    for Mr. Jackson’s disabilities.
3            30.     As alleged above, Genentech violated the ADA by failing to take all reasonable steps
4    necessary to prevent disability discrimination against Plaintiff from occurring and failing to provide
5    reasonable accommodations for Mr. Jackson’s disabilities.. To the contrary, Genentech knowingly and
6    intentionally took steps to discriminate against Plaintiff as described above.
7            31.     Plaintiff is informed and believes and thereon alleges that his disabilities were a
8    significant factor in Genentech’s decision to terminate his employment. Such discrimination is in
9    violation of the ADA and has resulted in damage and injury to Plaintiff as alleged herein.
10           32.     As a proximate result of Genentech’s willful, knowing, and intentional discrimination
11   against Plaintiff, he has sustained economic losses, humiliation, emotional distress, and mental and
12   physical pain and anguish in an amount subject to proof.
13           33.     Due to Genentech’s discrimination, Plaintiff has incurred and continues to incur legal
14   expenses and attorney’s fees, in a sum according to proof.
15                                       SECOND CAUSE OF ACTION
16                             (Wrongful Termination in Violation of Public Policy)
17           34.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though
18   fully set forth herein.
19           35.     Plaintiff was employed by Genentech.
20           36.     On or about June 26, 2018, Genentech wrongfully terminated Plaintiff’s employment
21   due to Plaintiff’s age, disabilities, and in retaliation for Mr. Jackson having filed a Charge of
22   Discrimination with the Equal Employment Opportunity Commission.
23           37.     Genentech’s termination of Plaintiff’s employment was in violation of the public policy
24   of this state “to protect and safeguard the right and opportunity of all persons to seek, obtain, and hold
25   employment without discrimination or abridgment on account of … mental disability …” and “the
26   right to seek and hold employment free of prejudice …”
27           38.     Pursuant to this cause of action, Plaintiff seeks reinstatement of his employment with
28   Genentech, back pay and benefits, and a judicial declaration that Genentech permit him to hold his
                                                     6
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 7 of 9



1    employment free of prejudice.
2                                         THIRD CAUSE OF ACTION
3         (Age Discrimination – Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq.)
4            39.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though
5    fully set forth herein.
6            40.     29 U.S.C. § 623(a)(1) states “[i]t shall be unlawful for an employer to fail or refuse to
7    hire or to discharge any individual or otherwise discriminate any individual with respect to his
8    compensation, terms, conditions, or privileges of employment, because of such individual’s age.”
9            41.     Plaintiff was over the age of 40, and a member of a protected class pursuant to the Age
10   Discrimination in Employment Act.
11           42.     Plaintiff was qualified for his position with Genentech during his employment and
12   successfully performed his job duties for more than fifteen years.
13           43.     Genentech discriminated against Plaintiff based on his age by terminating his
14   employment.
15           44.     As a proximate result of willful, knowing, and intentional discrimination against
16   Plaintiff, he has sustained economic losses, humiliation, emotional distress, and mental and physical
17   pain and anguish in an amount subject to proof.
18           45.     Due to Genentech’s discrimination, Plaintiff has incurred and continues to incur legal
19   expenses and attorney’s fees, in a sum according to proof.
20                                       FOURTH CAUSE OF ACTION
21                             (Race Discrimination – Title VII, 42 U.S.C. § 2000e-2)
22           46.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though
23   fully set forth herein.
24           47.     42 U.S.C. § 2000e-2(a)(1) states “it shall be an unlawful employment practice for an
25   employer … fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
26   any individual with respect to his compensation, terms, conditions, or privileges of employment,
27   because of such individual’s race [and] sex …”
28           48.     Plaintiff is African American and male.
                                                      7
29    COMPLAINT

30
            Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 8 of 9



1            49.     Plaintiff was qualified for his positions and higher-level positions with Genentech
2    during his employment and successfully performed his job duties for more than fifteen years.
3            50.     Defendant discriminated against Plaintiff based on his race and sex by failing to
4    promote Plaintiff.
5            51.     As a proximate result of Genentech’s willful, knowing, and intentional discrimination
6    against Plaintiff, he has sustained economic losses, humiliation, emotional distress, and mental and
7    physical pain and anguish in an amount subject to proof.
8            52.     Due to Genentech’s discrimination, Plaintiff has incurred and continues to incur legal
9    expenses and attorney’s fees, in a sum according to proof.
10                                          FIFTH CAUSE OF ACTION
11                                                 (Retaliation)
12           53.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as though
13   fully set forth herein.
14           54.     Genentech terminated Plaintiff’s employment effective September 28, 2018.
15           55.     The motivating reason for Genentech’s decision to terminate Plaintiff was the Charge of
16   Discrimination, No. 550-2018-00017 that Plaintiff filed with the Equal Employment Opportunity
17   Commission on or about November 11, 2017.
18           56.     Plaintiff was harmed by his termination, and his termination was a substantial factor in
19   causing his harm.
20                                           PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:
22           1.      For a money judgment in an amount no less than $1,000,000, representing
23   compensatory damages including lost wages, earnings, retirement benefits, and other employee
24   benefits, according to proof;
25           2.      For a money judgment in an amount no less than $1,000,000 for mental pain and
26   anguish and emotional distress;
27           3.      For punitive damages;
28           4.      For attorney’s fees;
                                                      8
29    COMPLAINT

30
           Case 4:21-cv-05265-YGR Document 1 Filed 07/08/21 Page 9 of 9



1           5.     For costs of suit;
2           6.     For pre-judgment and post-judgment interest;
3           7.     For reinstatement of Plaintiff’s employment at Genentech;
4           8.     For such other and further relief as the Court deems just and proper.
5                                        DEMAND FOR JURY TRIAL
6           Plaintiff hereby demands a jury trial on all claims so triable.
7

8    Dated: July 8, 2021                   LAW OFFICES OF SETH W. WIENER
9

10                                         By: _____________________________________
                                                  Seth W. Wiener
11                                                Attorney for Plaintiff
                                                  CLARENCE A. JACKSON
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      9
29    COMPLAINT

30
